U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER: 5580.08
DATE:
August 22, 2011

Inmate Personal Property
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 553.10 Purpose and scope.
It is the policy of the Bureau of Prisons that an inmate may possess ordinarily
only that property which the inmate is authorized to retain upon admission to the
institution, which is issued while the inmate is in custody, which the inmate
purchases in the institution commissary, or which is approved by staff to be
mailed to, or otherwise received by an inmate. These rules contribute to the
management of inmate personal property in the institution, and contribute to a
safe environment for staff and inmates by reducing fire hazards, security risks,
and sanitation problems which relate to inmate personal property. Consistent
with the mission of the institution, each Warden shall identify in writing that
personal property which may be retained by an inmate in addition to that
personal property which has been approved by the Director for retention at all
institutions.
a. Summary of Changes. This revision includes the following:
Policy Rescinded
P5580.07
Inmate Personal Property (12/28/05)

Federal Regulations from 28 CFR are in this type.
Implementing instructions are in regular type.

■ Updates lists of inmate property.
■ Removes requirement for radios to be engraved.
■ Clarifies the process of confiscation and disposition of cash and negotiable
instruments as contraband.
■ Removes Attachment B – Approved Athletic/Specialty Shoe. Attachment A and B
are incorporated into one attachment.
b. Program Objectives. The expected results of this program are:
■ Inmates will be permitted to retain and store authorized personal property.
■ Contraband items found in the possession of inmates or in inmate living or work areas
will be properly identified, processed, and discarded.
c. Pretrial/Holdover Procedures. Procedures required in this Program Statement apply to
pretrial and holdover inmates.
2. LIMITATIONS ON INMATE PERSONAL PROPERTY
§ 553.11 Limitations on inmate personal property.
(a) Numerical limitations. Authorized personal property may be subject to
numerical limitations. The institution’s Admission and Orientation program shall
include notification to the inmate of any numerical limitations in effect at the
institution and a current list of any numerical limitations shall be posted on
inmate unit bulletin boards.
(b) Storage space. Staff shall set aside space within each housing area for use
by an inmate. The designated area shall include a locker or other securable area
in which the inmate is to store authorized personal property. The inmate shall be
allowed to purchase an approved locking device for personal property storage in
regular living units. Staff may not allow an inmate to accumulate materials to the
point where the materials become a fire, sanitation, security, or housekeeping
hazard.
The amount of space provided depends upon the number of inmates assigned to that housing
area.
Allowing an inmate to retain excess personal property increases the likelihood that property will
be damaged or lost, and thereby increases the risk to the Bureau of liability claims.
By providing secured space, and adhering to guidelines on retention of property, the individual
inmate has responsibility for securing personal property.
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

(c) Clothing. Civilian clothing (i.e., clothing not issued to the inmate by the
Bureau or purchased by the inmate from the commissary) ordinarily is not
authorized for retention by the inmate. Civilian clothing which previously had
been approved for retention may not be retained after August 6, 1999. Prerelease
civilian clothing for an inmate may be retained by staff in the Receiving and
Discharge area during the last 30 days of the inmate’s confinement.
■ Blue/Black/Red/Camouflage Clothing. No inmates may be issued, permitted to purchase,
or have in their possession any clothing items, or pieces of cloth, in the aforementioned
colors.
■ Civilian Clothing. All inmates are prohibited from wearing any clothing not governmentissued or purchased in the commissary.
(1) Commissary Clothing Inventory. Wardens will restrict clothing to the following colors:
■ Only gray and/or white clothing may be sold in institutions for males and only pastel green,
gray, and/or white may be sold in institutions for females.
■ The only exception is for religious headgear.
(2) Shoes. The following may be stocked or sold through the SPO process:
■ Athletic, specialty shoes (i.e., a court, turf, basketball, or running shoe) ($100 maximum
selling price with no pumps, no pockets) in black or white, or a combination of black or
white, or with gray markings (no other colors allowed). (2 pr)
■ Casual (such as hushpuppies). (1 pr)
■ Shower. (1 pr)
■ Slippers. (1 pr)
■ Work (ASTM Standard F2412-05 and F2413-05). (1 pr)
Commissaries will be the sole source for inmates to purchase athletic shoes and only supply
shoes that sell for $100 or less.
(d) Legal materials. Staff may allow an inmate to possess legal materials in
accordance with the provisions on inmate legal activities (see § 543.11 of this
chapter).
(e) Hobbycraft materials. Staff shall limit an inmate’s hobby shop projects within
the cell or living area to those projects which the inmate may store in designated
personal property containers. Staff may make an exception for an item (for
example, a painting) where size would prohibit placing the item in a locker. This
exception is made with the understanding that the placement of the item is at the
inmate’s own risk. Staff shall require that hobby shop items be removed from the
living area when completed, and be disposed of in accordance with the
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

provisions of part 544, subpart D of this chapter.
Part 544, Subpart D refers to the Program Statement Inmate Recreation Programs, which sets
limits on the amount of materials which can be purchased quarterly.
(f) Radios and Watches. An inmate may possess only one approved radio and
one approved watch at a time. The inmate must be able to demonstrate proof of
ownership. An inmate who purchases a radio or watch through a Bureau of
Prisons commissary is ordinarily permitted the use of that radio or watch at any
Bureau institution if the inmate is later transferred. If the inmate is not allowed to
use the radio or watch at the new institution, the inmate shall be permitted to
mail, at the receiving institution's expense, the radio or watch to a destination of
the inmate’s choice. Where the inmate refuses to provide a mailing address, the
radio and/or watch may be disposed of through approved methods, including
destruction of the property.
Inmates may not retain other audio equipment, such as tape players/recorders, or radios with tape
players/recorders, except as provided for the Program Statement Legal Activities, Inmate or as
sold through the Commissary.
Where appropriate, certain department heads (e.g., Supervisor of Education, Supervisory
Chaplain, and/or Unit Manager) may provide this type of equipment for use by inmates
participating in self-study courses or other programs.
Such equipment will only be used in the program area and will not be permitted in inmate living
quarters, except in medical centers where inmates are medically confined to the unit.
Wardens will take steps to reasonably accommodate inmates with disabilities in conformance
with the Rehabilitation Act of 1973, which prohibits discrimination on the basis of disability in
Federally-assisted programs.
In such cases, appropriate security procedures must be developed, and both tape players and tapes
be limited to those available through state and Federal agencies providing these services to the
disabled.
A Warden may determine that it is more appropriate to accommodate an inmate in another
manner (for example, by providing volunteer readers).
Watches must have a selling price of no more than $100, no stones, and be electronically
unsophisticated (i.e., unable to send or receive signals).
Language translators are permitted to inmates who have displayed a need.
(g) Education Program Materials. Education program materials or current
correspondence courses may be retained even if not stored as provided in
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

paragraph (b) of this section.
Only education, religious study materials, and correspondence materials pertaining to current
course work may be retained.
Once an educational course is completed, associated books and materials must be removed from
the living area or be included as part of an inmate s correspondence and reading materials.
(h) Personal Photos. An inmate may possess photographs, subject to the
limitations of paragraph (b) of this section, so long as they are not detrimental to
personal safety or security, or to the good order of the institution.
Ordinarily, photographs, particularly those of family and friends, are approved, since they
represent meaningful ties to the community.
A personal photograph is defined as a photograph intended for individual viewing, as opposed to
a photograph published for commercial use. Personal photographs may be stored or displayed in
the housing units according to local sanitation and housekeeping guidelines.
Inmates may not retain Polaroid photos.
Nude or sexually suggestive photos (individual prints or copies as opposed to those from
publications) present special concerns about personal safety, security, and good order,
particularly when the subject is an inmate s relative, friend, or acquaintance or could reasonably
be perceived as such. For these reasons, an inmate may not be permitted to retain, receive, or
possess a personal photograph in which the subject is partially nude or nude, or when the
photograph depicts sexual acts such as intercourse, fellatio, or sodomy. These materials will be
returned to the sender upon receipt at the institution.
An inmate may possess 25 loose photos. In addition to these photos, an inmate may possess a
photo album containing photos, provided they are properly stored in the photo album.
i. Religious Items. Each inmate, upon commitment, will be permitted to retain religious items
approved by the Warden.
Ordinarily, inmates will be permitted to retain one religious medallion and chain with no stones,
non-metallic. The item will not be valued more than $100.
The Warden will authorize retention of religious items unless they pose a threat to the security
and orderly running of the institution.
Inmates may not receive these items from home.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

Items of religious wearing apparel include, but are not limited to:
■ Prayer shawls and robes.
■ Kurda or ribbon shirts.
■ Medals and pendants (as noted above).
■ Medicine pouches.
■ Various types of approved headwear.
Personal religious property may be purchased only from commissary stock or from a Chaplainapproved catalogue using the Special Purchase Order process.
The inmate must have prior approval from the Chaplain. The Religious Beliefs and Practices
Institution Supplement must include proper acquisition procedures for those items not available
through a catalogue.
Religious headwear is permitted in all areas of the institution, subject to normal considerations of
security and good order, including inspection by staff.
Guidance for approved religious headwear and attire is found in the Program Statement
Religious Beliefs and Practices.
Religious headwear and/or attire which has been altered without staff approval is contraband.
j. Consumable Awards. Bureau entities such as Education, UNICOR, and Recreation
Departments may provide consumables as awards to recognize inmate achievements.
Consumables such as soda, cookies, hygiene items, small monetary awards, paper certificates,
etc., are to replace property awards.
Property awards such as trophies, hats, tee shirts, mugs, pens, etc., are not authorized at any
institution.
k. Packages From Home. The only packages an inmate may receive from home are those
containing release clothing and authorized medical devices.
Release clothing packages may only be received within the last 30 days of confinement. This
clothing will be stored in R&D and not released to the general population.
Medical devices such as hearing aids, eyeglasses, dentures, wheelchairs, braces, orthopedic/
prescription shoes, and artificial limbs are authorized if medically required and approved by the
Health Services Administrator.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

3. PERSONAL PROPERTY LIST AND RECORDS
The Inmate Personal Property List (Attachment A), includes all personal property that an inmate
can retain at every institution, including non-government property approved for use at all Bureau
institutions and permitted for transfer between institutions.
This includes any medical device which is either issued or approved by the Health Services Unit
(HSU) prior to it being added to the inmate’s personal property list.
Should an inmate transfer to another institution, this property may be sent along with the inmate
or his or her property at the discretion of the sending and receiving institutions’ Wardens.
While the institution may set a limit on the number of specific items that the inmate may retain,
this limit may not exceed the capacity of the local specified area or container designated for
inmate clothing.
a. Additional Property Items. The Warden must approve any item of inmate property not
found in Attachment A and then only for local and short-term retention.
Items that are added to an inmate s property list may vary by institution due to climatic, cultural,
or other reasons. All such property will be clearly identified when sold at Commissary as for
local use only.
Property approved for local use will be mailed home at the inmate s expense upon transfer or
release. If abandoned by the inmate, the property will be disposed of in accordance with the
Program Statement Property Management Manual, Chapter 11, sec. 2.
Examples of items identified for possession at the Warden s discretion are listed in Attachment
A.
b. Personal Property Record. A copy of the Inmate Personal Property Record (BP-A0383)
will be given to the inmate during the initial property inventory or any subsequent inventory.
This form and/or a commissary receipt constitutes proof of ownership, not proof of value.
c. Inmate Property Inventory Records. The BP-A0383 will be used to inventory all inmate
property except when:
■ The Authorization to Receive Package or Property (BP-A0331) will be used to inventory
release clothing received from an outside source.
■ The Warden elects to use a local form instead; for instance, when an inmate moves from
Administrative Detention to Disciplinary Segregation or from Disciplinary Segregation to
Administrative Detention.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

Regardless of the form used, a written record of that inventory will be retained in the Special
Housing Unit (SHU) for at least two years. A copy of the Inmate Personal Property Record form
will also be kept in the Inmate Central File.
The Request-Authorization to Mail Inmate Package (BP-329), must be used to inventory property
which is authorized for retention, but not authorized for shipment at Bureau expense (the inmate
incurs the cost of mailing).
4. CONTRABAND
§ 553.12 Contraband.
(a) Contraband is defined in §500.1 (h) of this chapter. Items possessed by an
inmate ordinarily are not considered to be contraband if the inmate was
authorized to retain the item upon admission to the institution, the item was
issued by authorized staff, purchased by the inmate from the commissary, or
purchased or received through approved channels (to include approved for
receipt by an authorized staff member or authorized by institution guidelines).
Contraband includes material prohibited by law, or by regulation, or material which can
reasonably be expected to cause physical injury or adversely affect the security, safety, or good
order of the institution.
For example, a manual describing the operation of the Bureau s data processing equipment would
be considered contraband if possessed by an inmate because of the threat it would pose to the
security, safety, and good order of the institution.
(b) For the purposes of this subpart, there are two types of contraband.
(1) Staff shall consider as hard contraband any item which poses a serious threat
to the security of an institution and which ordinarily is not approved for
possession by an inmate or for admission into the institution. Examples of hard
contraband include weapons, intoxicants, and currency (where prohibited).
Other examples of hard contraband include:
■
■
■
■

Tools which may be used to aid in an escape (e.g., rope).
Ammunition or explosives.
Combustible or flammable liquids.
Knives or tools not provided in accordance with the Program Statement Correctional
Services Manual.
■ Hazardous or poisonous chemicals and gases.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

Narcotics or other controlled substances not dispensed or approved by the institution HSU are
also hard contraband.
Medicine the HSU dispensed or approved is hard contraband if not possessed by the inmate for
whom it was prescribed or if not consumed or used in the manner prescribed.
Staff must consult the institution pharmacist or other health services staff member in any case
involving questions whether a prescribed medication represents contraband.
Medicines the inmate carries into the institution at the time of commitment (e.g., voluntary
commitment) will be forwarded to the institution medical staff for disposition. If appropriate,
this medicine will be returned to the inmate.
(2) Staff shall consider as nuisance contraband any item other than hard
contraband, which has never been authorized, or which may be, or which
previously has been authorized for possession by an inmate, but whose
possession is prohibited when it presents a threat to security or its condition or
excessive quantities of it present a health, fire, or housekeeping hazard.
Examples of nuisance contraband include: personal property no longer permitted
for admission to the institution or permitted for sale in the commissary; altered
personal property; excessive accumulation of commissary, newspapers, letters,
or magazines which cannot be stored neatly and safely in the designated area;
food items which are spoiled or retained beyond the point of safe consumption;
government-issued items which have been altered, or other items made from
government property without staff authorization.
The Warden may set limits locally, based on available storage space, on the amount of
commissary items, newspapers, magazines, etc., each inmate may retain.
5. PROCEDURES FOR HANDLING CONTRABAND
§ 553.13 Procedures for handling contraband.
(a) Staff shall seize any item in the institution which has been identified as
contraband whether the item is found in the physical possession of an inmate, in
an inmate’s living quarters, or in common areas of the institution.
(b) Staff shall dispose of items seized as contraband in accordance with the
following procedures.
Exceptions to these procedures may occur only upon written authorization of the Warden or
designee.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

The procedures described in this section apply to and include property found in the inmate s
physical possession, in an inmate s living quarters, or in common areas of the institution.
These procedures also encompass the property of inmates processed through Receiving and
Discharge (R&D), such as new commitments and inmates received through transfer.
When religious items are confiscated the chaplain must be consulted as to the validity of the
items.
(1) Staff shall return to the institution’s issuing authority any item of government
property seized as contraband, except where the item is needed as evidence for
disciplinary action or criminal prosecution. In such cases, staff may retain the
seized property as evidence.
Seized government property, if not altered, may be placed in normal stock for reissue.
Altered government property, including items an inmate made from government property without
staff authorization, will be destroyed at the Warden’s discretion.
The Warden may delegate the authority to determine if altered government property is to be
destroyed.
The chaplain must be consulted regarding the disposition of religious items confiscated.
(2) Items of personal property confiscated by staff as contraband are to be
inventoried and stored pending identification of the true owner (if in question)
and possible disciplinary action. Following an inventory of the confiscated items,
staff shall employ the following procedures.
(i) Staff shall provide the inmate with a copy of the inventory as soon as
practicable. A copy of this inventory shall also be placed in the inmate’s central
file.
Placing a copy of the inventory in the Inmate Central File will assist staff in the investigation of
possible tort claims.
(ii) The inmate shall have seven days following receipt of the inventory to provide
staff with evidence of ownership of the listed items. A claim of ownership may
not be accepted for an item made from the unauthorized use of government
property. Items obtained from another inmate (for example, through purchase, or
as a gift) without staff authorization may be considered nuisance contraband for
which a claim of ownership is ordinarily not accepted.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

(iii) If the inmate establishes ownership, but the item is identified as contraband,
staff shall mail such items (other than hard contraband), at the inmate’s expense,
to a destination of the inmate’s choice. The Warden or designee may authorize
the institution to pay the cost of such mailings when the item had not been
altered and originally had been permitted for admission to the institution or had
been purchased from the commissary, or where the inmate has insufficient funds
and no likelihood of new funds being received. Where the inmate has
established ownership of a contraband item, but is unwilling, although financially
able to pay postage as required, or refuses to provide a mailing address for
return of the property, the property is to be disposed of through approved
methods, including destruction of the property.
The Confiscation and Disposition of Contraband form (BP-A0402) will be completed.
Ordinarily, the Correctional Systems Manager (CSM) is responsible for authorizing the
institution to pay mailing costs.
(iv) If the inmate is unable to establish ownership, staff shall make reasonable
efforts to identify the owner of the property before any decision to destroy the
property is made.
(v) Staff shall prepare and retain written documentation describing any items
destroyed and the reasons for such action.
Destroying contraband will be accomplished as follows:
■ Ordinarily, the CSM (for R&D only) or Captain or designee receives the inmate’s proof of
ownership and determines if an item is contraband.
■ When it is determined that the item is to be destroyed, the CSM (for R&D only) or Captain or
designee will prepare the written documentation describing the item(s) destroyed and the
reasons for this action.
■ Ordinarily, property is held for 120 days before it is destroyed. This delay allows an inmate
the opportunity to obtain proof of ownership and/or appeal the decision through the
Administrative Remedy Procedure.
■ The employee who actually destroys the property, and at least one staff witness to the
disposal, will state in writing that they have witnessed the destruction.
■ Records of disposal of property will remain on file for at least two years to ensure the
availability of information necessary to an investigation of a subsequent tort claim.
(vi) Where disciplinary action is appropriate, staff shall delay disposition of
property until completion of such action (including appeals).

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

(c) Staff shall retain items of hard contraband for disciplinary action or
prosecution or both. The contraband items may be delivered to law enforcement
personnel for official use. When it is determined that the item is not needed for
criminal prosecution, the hard contraband shall be destroyed as provided in
paragraph (b)(2)(v) of this section. Written documentation of the destruction shall
be maintained for at least two years.
(d) Staff may not allow an inmate to possess funds in excess of established
institutional limits. Staff shall deliver to the cashier any cash or negotiable
instruments found in an inmate's possession which exceed the institution's
allowable limits. Funds determined to be contraband shall be confiscated for
crediting to the U.S. Treasury.
All cash and negotiable instruments in the possession of inmates is unauthorized.
Cash and negotiable instruments that were inadvertently delivered to the inmate via the mail and
are immediately turned over to staff shall be returned to the mail room to be processed in
accordance with the Program Statement Correspondence.
All other cash and negotiable instruments found in the inmate s possession shall be processed as
contraband. The cash and negotiable instruments shall be turned over to the cashier.
(1) Where disciplinary action against the inmate is appropriate, staff shall delay
final disposition of the funds until such action (including appeals) is completed.
(2) Prior to a decision on the disposition of funds, staff shall allow the inmate a
reasonable amount of time to prove ownership.
6. INMATE TRANSFER BETWEEN INSTITUTIONS AND INMATE RELEASE
§ 553.14 Inmate transfer between institutions and inmate release.
(a) Except as provided for in paragraphs(a)(1) through (3) of this section,
authorized personal property shall be shipped by staff to the receiving institution.
(1) The Warden ordinarily shall allow an inmate transferring to another institution
to transport personal items determined necessary or appropriate by staff and, if
applicable, legal materials for active court cases.
(2) The Warden may require or allow an inmate who is transferring to another
institution under furlough conditions to transport all the inmate’s authorized
personal property with him or her.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

(3) An inmate who is being released or who is transferring to a Community
Corrections Center may arrange to ship personal property at the inmate’s
expense. The inmate is responsible for transporting any personal property not so
shipped.
(b) If the inmate’s personal property is not authorized for retention by the
receiving institution, staff at the receiving institution shall arrange for the
inmate’s excess personal property to be mailed to a non-Bureau destination of
the inmate’s choice. The inmate shall bear the expense for this mailing.
(c) Whenever the inmate refuses to provide a mailing address for return of the
property or, when required, refuses to bear the expense of mailing the property,
the property is to be disposed of through approved methods, including
destruction of the property.
This property determination is to be made in the receiving institution s R&D unit when the
inmate s property is processed (i.e., inventoried) in the inmate s presence. Bureau institutions
will accept for each inmate the property approved in this Program Statement as authorized for
retention and transfer between Bureau institutions. Staff will adhere to the procedures that
follow with respect to an inmate s property while he or she is in transfer between institutions.
d. Sending institution staff will ship authorized property of inmates transferring via bus, van, or
airlift directly to receiving institutions. Ordinarily, no more than two boxes of property, size 14"
x 14" x 19", will be shipped at government expense for each inmate. The inmate may elect to
pay for expenses related to the shipment of authorized personal property beyond the two boxes.
Institutional clothing and shoes for an inmate with special needs (large sizes, small sizes,
orthopedic designs, orthopedic shoes, appliances, clothing, insulin testing kits, etc.), may be
shipped at government expense in addition to the two-box maximum when the inmate transfers
to another Bureau institution. All other Bureau-issued clothing will not be transferred.
Property of inmates transferring on furlough will also be handled in this same manner.
Legal property will be exempt from this two-box limit.
e. Bureau buses and vans will accept two standard size (14" x 14" x 19") boxes for transport
with the inmate when the same bus or van delivers the inmate to the final destination. This
shipment will be in lieu of the two boxes which would normally be mailed at government
expense.
f. Essential Daily Prayer items, as authorized by the Warden, must be delivered to transporting
officials upon the inmate s removal. The inmate is responsible for production of the items, in the

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

authorized container (authorization affixed by Chaplain), to the R&D Officer. The items will be
re-issued to the inmate for daily use at all holdover points.
The Chaplaincy Services Branch, Central Office, will provide sample authorization forms and a
sample container to each location for use in the issuance of essential daily prayer items.
g. R&D staff will use a Transfer Receipt (BP-A0821), for receipting all packages delivered to
transporting officials in accordance with the above changes.
A separate entry will be made for the package containing essential Daily Prayer items.
h. An inmate who is to be assigned as a holdover while en route to a new institution will be
limited in the amount of personal property that may accompany him or her. Such property is
limited to the necessary personal items and legal materials for active court cases.
i. All property which accompanies the inmate must be listed on the Inmate Personal Property
Record (BP-A0383).
Property inadvertently omitted from the form may not be given to the transporting officer or to
any other staff for the purpose of having the item(s) taken to the new institution (either holdover
or designated).
This property must be listed on a new Inmate Personal Property Record and shipped to the
receiving institution.
j. Inmates being released or transferring to a Community Corrections Center will be encouraged
to ship their property home at their expense prior to release. If they choose not to, they will take
their personal property with them.
k. Property which is authorized for retention at Bureau institutions, but not authorized for
shipment at Bureau expense, may be shipped by each inmate incurring the cost.
These packages will be inventoried using a Request-Authorization to Mail Inmate Package form
(BP-329). Inmates will affix the correct postage.
7. VOLUNTARY SURRENDERS
When an inmate voluntarily surrenders to Bureau custody he or she will be permitted to retain
only the following items:
■ Plain wedding band (no stones or intricate markings).
■ Earrings for females only (no stones) with a declared value of less than $100.
■ Medical or orthopedic devices.
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

■ Legal documents.
■ Social Security card and other forms of identification (driver’s license, passport, etc.) to be
retained in the Inmate Central File until the inmate’s release.
■ Religious items approved by the Warden as long as they do not present a threat to the security
of the institution (religious medallions and chains must have a declared value of less than
$100, male or female).
■ Prescription glasses.
The institution will only pay for the shipping costs of clothing the inmate wears upon initial
commitment – pants, shirt, underwear, shoes, coat, etc.
All other property will be rejected and shipped to the inmate s home at the inmate s expense.
8. LIMITATIONS ON PERSONAL PROPERTY – MEDICAL TRANSFERS
§ 553.15 Limitations on personal property – medical transfers.
The Warden shall set a limit on the amount of personal property that may
accompany an inmate transferring to a medical facility. For purpose of this rule,
a medical facility is one which provides observation and/or treatment of a
medical, surgical, or psychiatric nature, or any combination of these. Such
medical transfers are ordinarily of a short-term duration (30--120 days).
Patients transferring to a medical facility for medical, surgical, or psychiatric treatment are
ordinarily limited to the amount of personal property which can be placed in a box approximately
14" x 14" x 19."
The amount of clothing and other personal effects (for example, watches, rings, orthopedic
devices, personal letters, religious articles) are limited to the items which can be appropriately
placed within this container.
(a) The Wardens of the sending and receiving institutions shall allow the inmate
to retain those legal materials specifically needed in respect to on-going
litigation. Questions as to the need for such material may be referred to Regional
Counsel.
If an inmate claims the need to take what can be considered an excessive amount of legal
materials on a transfer, staff at the sending institution, ordinarily the CSM, will contact Regional
Counsel to determine if the inmate has any pending court litigation or a hearing set to occur
during the inmate’s expected absence from the institution that would justify taking these legal
materials.
(b) The Warden of the sending institution shall designate a secure location for
storage of all inmate personal property not accompanying the inmate.
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

Minimum guidelines for storage will include accurate record keeping indicating:
■
■
■
■

The number of boxes.
The inmate’s name.
Registration number.
The institution to which the inmate is being transferred for treatment.

(c) Personal property permitted in the sending institution, but not in the receiving
institution, shall either be retained at the sending institution or be mailed to a
destination of the inmate’s choice.
(1) If the inmate is expected to return to the sending institution within 120 days of
transfer, staff shall advise the inmate that property not allowed in the medical
facility may be held at the sending institution or sent to a destination of the
inmate’s choice (other than the medical facility), at the inmate’s expense. Where
lack of space prevents retention of the inmate’s property at the sending
institution, that institution shall pay postage costs connected with mailing the
inmate’s property to a destination of the inmate’s choice. Where lack of space
prevents the retention of the inmate’s property at the sending institution, and the
inmate refuses to provide a mailing address for return of the property, the
property is to be disposed of through approved methods, including destruction of
the property.
(2) The inmate’s property may be sent with the inmate to the medical facility
when the inmate is not expected to return to the sending institution, will be at the
medical facility over 120 days, or for any other justified reason. The Warden at
the sending institution shall prepare and place in the inmate’s central file written
documentation for forwarding the inmate’s personal property.
(d) The Warden of the medical facility shall return an inmate’s personal property
ordinarily in the same or equivalent size container as originally used by the
sending institution. Property accumulated over that amount, at the option of the
inmate, will either be sent to a destination selected by the inmate, at the inmate’s
expense, donated, or destroyed. If the inmate is financially able but refuses to
pay for the mailing, or if the inmate refuses to provide a mailing address for
forwarding of the property, the property is to be disposed of through approved
methods, including destruction of the property.
On occasion, staff may allow an inmate to retain more property than he or she brought to the
institution. Situations when this might be permitted include when the inmate has been at the
institution over three months or when a transfer is unexpectedly effected immediately after the
inmate has made significant commissary purchases.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

If the inmate is re-designated after completing medical treatment to an institution other than the
sending institution, the medical facility is to notify the sending institution of this fact via
GroupWise.
The medical institution will send this message when treatment has been completed and the
inmate is ready for transfer.
Upon receiving the GroupWise message, the institution retaining the inmate s property will
arrange for the property to be forwarded to the institution to which the inmate was transferred.
Ordinarily, once every 30 days, staff will inspect the stored property to guard against tampering
or pilferage.
9. U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE) DETAINEES
ICE has placed limitations on the amount of personal property for detainees who will be
deported. Consequently, detainees who transfer to other facilities should have their property
limited to the following items:
■
■
■
■
■
■
■
■
■
■
■

Wedding Band (plain, no stones).
Prescribed Medication.
Legal Materials (ongoing case).
Photographs (10, no Polaroids).
Shoes (1 pair).
Funds (transfer to non-BOP Facilities only).
Religious Medal and/or Medallion.
Watch (value less than $100.00).
Prescription Eyeglasses.
Personal Letters (5).
Soft-back Bible.

Any items not authorized for transport by ICE must be mailed at the inmate s expense. If
abandoned by the inmate, the property will be disposed of in accordance with Program Statement
Property Management Manual, Chapter 11, sec. 2.
10. INSTITUTION SUPPLEMENT
All institutions will develop an Institution Supplement describing that institution s procedures
regarding inmate personal property.
A copy of the Institution Supplement will be forwarded for approval to the appropriate Regional
Director prior to initial issuance or any change.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

17

Each Institution Supplement must cover at least the following areas:
■ Identification of personal property which the inmate may retain. Inmates will be advised as
part of the admission and orientation program what personal property they may keep.
■ Identification of areas within the institution for property storage. Such storage areas are to be
secured, with limited staff access and no access by inmates.
Property storage may not be in offices of the unit team or the correctional supervisor except
in temporary emergency situations.
When an inmate leaves on writ or furlough or is placed in SHU status, staff will place the
inmate s property in a secured storage area without frequent access by staff or inmates.
■ Establishment of a procedure to ensure a property inventory whenever an inmate s status
requires such action (for example, admission, placement in special housing, transfer, release).
At a minimum, this will include completion of the Inmate Personal Property Record (BPA0383) for identifying property and documenting valuables, particularly property valued over
$100.
Specificity is necessary when completing inventory forms. For example, instead of
identifying a package of books as 1 lot books the items should be identified as three
hardback legal books and two paperback books.
An exception is allowed for new inmates received in the R&D area and placed in a SHU.
Then, R&D staff must inventory the property and forward the property to the SHU officer,
who will inspect the property for contraband and not re-inventory it.
■ Establishment of a procedure to retain the Inmate Personal Property Record for two years in
the R&D unit, and, when applicable, in the SHU.
It is suggested that Inmate Personal Property Record forms be kept chronologically, thereby
allowing easy identification of those forms over two years old.
■ Establishment of a procedure to ensure documentation in the Inmate Central File of all major
items received through the mail.
REFERENCES
Program Statements
P1315.07
Legal Activities, Inmate (11/5/99)
P1330.16
Administrative Remedy Program (12/31/07)
P2000.02
Accounting Management Manual (5/22/87)
P4400.05
Property Management Manual (5/26/04)
P4500.07
Trust Fund/Deposit Fund Manual (4/19/10)
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

18

P5266.10
P5270.08
P5360.09
P5370.11
P5500.11
P5540.06

Incoming Publications (1/10/03)
Inmate Discipline and Special Housing Units (12/4/09)
Religious Beliefs and Practices (12/31/04)
Recreation Programs, Inmate (6/28/08)
Correctional Services Manual (10/10/03)
Prisoner Transportation Manual (4/20/00)

Federal Regulations
Federal Regulations cited in this Program Statement are contained in 28 CFR 553.10-15.
ACA Standards
■ 4th Edition Standards for Adult Correctional Institutions: 4-4164, 4-4285, 4-4292, 4-4293, 44294, and 4-4446.
■ 4th Edition Standards for Adult Local Detention Facilities: 4-ALDF-2A-24, 4-ALDF-2A-23,
4-ALDF-5B-18.
BOP Forms
BP-329
BP-A0331
BP-A0383
BP-A0402
BP-A0821

Request-Authorization to Mail Inmate Package
Authorization to Receive Package or Property
Inmate Personal Property Record
Confiscation and Disposition of Contraband
Transfer Receipt

Records Retention
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

19

Attachment A
Inmate Personal Property List – National Limit Authorized For Transfer Between
Institutions
B = Black
W = White
BW = Black/White Combination
GRY = Gray
GRN = Green (pastel)
C = Commissary Only
I = BOP Issue
Items Apply to All Inmates Unless Otherwise Noted
CLOTHING
Bathrobe
Males - W GRY (no hoods) c (1)
Females - W GRN (no hoods) c (1)
Cap, Baseball
Males - W GRY (no logos) c (1)
Females - W GRN (no logos) c (1)
Handkerchief, W c (5)
Shoes, Athletic/Specialty, B W BW ($100 value maximum/no pumps/no pockets) court,
turf, running shoe, c (2 pr)
Shoes, Casual, c (1 pr)
Shoes, Shower, c (1 pr)
Shoes, Slippers, c (1 pr)
Shoes, Work, c, (1 pr), (I)
Shorts, Gym
Males – W GRY c (2)
Females – W GRN GRY c (2)
Socks, Tube, W c (5)
Stockings/Pantyhose, Females – skintone, c (5)
Sweatshirt
Males – GRY (cotton/pullover/no hoods/no logos) c (2)
Females – W GRN GRY (cotton/pullover/no hoods/no logos) c (2)
Sweatpants
Males – GRY (cotton/no logos) c (2)
Females – W GRN GRY (cotton/no logos) c (2)

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

20

T-Shirts/Sleeveless Undershirts
Males – W GRY (no pockets/no logos) c (5)
Females – W GRY (no pockets/no logos) c (5)
Underwear
Males – W GRY (boxers or briefs) c (7)
Females – W (bras/panties) c (7)
PERSONALLY OWNED ITEMS
Address Book, c (1)
Alarm Clock (non-electric), c (1)
Bag, Athletic Tote (no logo), c (1)
Barrettes/Clips/Bows, Females – c (5)
Batteries (not including batteries stored in electronic items), c (4)
Blush Kit, Females - c (1)
Books (hard/soft), (5)
Book/Reading Light, c (1)
Bowl (plastic/24 oz. or less), c (1)
Calculator, small (electronically unsophisticated, inexpensive, non-print feature/battery or solar
operated) c (1)
Calendar, small, c (1)
Comb/Pick (plastic), c (2)
Combination Lock, c (1)
Cosmetic Bag, Females – c (1)
Cup (plastic), c (1)
Dentures (1 set)
Earplugs, c (1 set)
Earrings, Females – 1 pr
Envelopes, c (1 box)
Eyeglasses (no stones), (2 pr)
Eyeglass Case (2)
Eyeliner/Pencil, Females – c (2)
Eye Shadow, Females – c (2)
Hairbrush, c (1)
Hangers (plastic), c (5)
Headphones, c (1)
Jug (plastic/up to 1 gal), c (1)
Language Translator, (small, electronically unsophisticated, inexpensive, non-print feature/
battery, or solar operated), c (1)
Laundry Bag (mesh), c (1)
Letters (25)
Lipstick, Females – c (3)
Makeup/Foundation/Base, Females – c (2)
Mirror (small/plastic), c (1)
P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

21

Pen, Ballpoint, c (2)
Pencils, c (2)
Photo Album/Scrapbook with photos, c (1)
Photos (single-faced) (25)
Playing Cards, c (2 decks)
Radio with Earplugs (walkman-type), c (1)
Shaving Bag, Males – c (1)
Stamps (total value equivalent to 40, 1st Class), c
Sunglasses (non-reflective), c (1)
Towel (white/large), c (1)
Watch ($100 maximum value, no stones, electronically unsophisticated; i.e., inability to send
signals), c (1)
Watchband, c (1)
Wedding Band (plain - no stones/white/yellow metal) (1)
Writing Tablet, c (2)
HYGIENE ITEMS
Brushless Shave
Conditioner/Hair
Dental Floss and/or Pick (unwaxed), c (1 container)
Denture Adhesive, c (1)
Denture Brush, c (1)
Denture Cleaner/Powder, c (1)
Denture Cup, c (1)
Deodorant, c (2)
Face Cream, Females
Hair Oil/Gel (non-flammable, non-alcoholic), c (1)
Laundry Detergent
Lens Cloth, c (1)
Lotion, Skin (moisturizing), c (1)
Mouthwash
Nail Clippers (no file), c (2)
Powder/Body/Foot
Razor, c (1)
Scissors, Mustache, Males – (blunt tip), c (1)
Sewing Kit, c (1)
Shampoo
Shaving Cream/Lotion, Males
Soap, Bar, c (3)
Soap Dish, c (1)
Toothbrush, c (1)
Toothbrush Holder, c (1)

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

22

Toothpaste, c (2 tubes)
Tweezers (blunt tip), c (1)
RECREATIONAL ITEMS
Athletic Supporter, Males – c (2)
Bra, Jogging, Females – c (2)
Eye Protection, c (1)
Gloves (fingerless/athletic), c (1)
Gloves (handball), c (2)
Harmonica, c (1)
Headbands/Sweatbands, W c (2)
Knee Wraps, c (2)
Knitting/Crochet Needles, c (1)
Mouth Piece, c (1)
Racquetballs (2 cans of 2), c (4)
Softball Glove, c (1)
Tennis Balls (can of 3), c (1)
Tools for Bead Work, c (1)
Weightlifting Belt, c (1)
Weightlifting Gloves, c (1)
Weightlifting Wraps, c (2)
Yarn, Embroidery, Hoops/Needles, c (1 set)
APPROVED RELIGIOUS ITEMS
Items authorized in “Manual on Inmate Beliefs and Practices” and “Transferrable Religious
Property,” posted on Chaplaincy Services Branch Sallyport page.
APPROVED MEDICAL DEVICES
Non-perishable commissary items sealed in unopened, original containers may also be
transported or shipped.

P5580.08

8/22/2011

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

23

